Citation Nr: 0329137	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  01-06 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to an increase in the 30 percent evaluation 
currently assigned for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from April 7, to October 4, 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision by the RO which 
denied an increased rating for schizophrenia.  In September 
2001, a hearing was held at the RO before the undersigned 
member of the Board.  The Board undertook additional 
development of the issue in April 2002.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

In his claim for an increased rating and at the personal 
hearing, the veteran referred to two physicians who have been 
treating him for his schizophrenia.  However, there are no 
records from either doctor in the claims file.  Having 
identified a source of additional evidence, the veteran's 
application for benefits would not be considered complete 
absent an attempt to obtain this additional evidence.  
Accordingly, additional development will be necessary prior 
to the Board entering its final determination.  

Also, a response to an inquiry from the Social Security 
Administration (SSA) indicated that the veteran was not 
entitled to disability benefits, but that there may be 
medical records pertaining to him in an SSI (Supplemental 
Security Income) file at the district office.  (See 1/02 SSA 
fax).  "Part of the Secretary's obligation is to review a 
complete record.  VA is required to obtain evidence, 
including decisions by administrative law judges from the 
SSA, and to give that evidence appropriate consideration and 
weight."  Baker v. West, 11 Vet. App. 163 (1998).  
Therefore, all records pertaining to the veteran should be 
obtained from the district office of the SSA.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 369 (1992).  

The record also suggests that the veteran is receiving or has 
received vocational rehabilitation training from VA.  
However, there are no vocational rehabilitation training 
records in the claims file and no indication what the result 
was of any counseling.  This information is pertinent to the 
veteran's increased rating claim.  Therefore, the veteran's 
vocational rehabilitation training records should be obtained 
and associated with the claims file.  

In view of the fact that the most recent VA psychiatric 
examination was conducted more than three years ago, the 
Board finds that a more contemporary examination should be 
undertaken prior to appellate consideration, to include a 
social and industrial survey.  The duty to assist includes 
providing a thorough and contemporaneous medical examination, 
especially where it is necessary to determine the current 
level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 
(1994).  In this regard, the Board directs the veteran's 
attention to the following:

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

(a)  General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2003).

Finally, during the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  The Act and 
implementing regulations, among other things, provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  It also includes new notification 
provisions.  38 C.F.R. § 3.159 (2003).  

In this case, while the veteran was informed of the enactment 
of the VCAA by letter in September 2002, he has not been 
informed of what the law entails or provided with the 
provisions of 38 C.F.R. § 3.159, which explains fully VA's 
duty to assist.  

When, during the course of review, the Board determines that 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2003).  Where, as here, the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  

To ensure full compliance with due process requirements, it 
is the decision of the Board that further development is 
necessary prior to appellate review.  Accordingly, the claim 
is REMANDED to the RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  

2.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers who treated him 
for any psychiatric problems from April 
1999 to the present.  Of particular 
interest are all treatment records from 
Drs. Epstein and Charles.  After securing 
the necessary release, the RO should 
attempt to obtain copies of all such 
records from the identified treatment 
sources, including any VA treatment 
records not already of record, and 
associate them with the claims folder.  
If any records identified by the veteran 
cannot be obtained, he should be so 
informed and it should be documented in 
the claims folder.  

3.  The RO should take appropriate steps 
to contact the appropriate district 
office of SSA and obtain all records 
pertaining to the veteran, including any 
administrative decision and the medical 
records relied upon concerning that 
claim.  

4.  The RO should also obtain and 
associate the veteran's vocational 
rehabilitation records with the claims 
file.  

5.  A social and industrial survey should 
be undertaken by VA in order to determine 
the veteran's occupational training, 
employment history, social activities, 
and the effect of his service-connected 
disability upon daily functioning and 
employability.  The claims folder should 
be made available to the social worker in 
conjunction with the survey, and a 
notation to the effect that the file was 
reviewed should be indicated in the final 
report.  

6.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the severity of his service-
connected schizophrenia.  All indicated 
tests and studies are to be performed.  
The claims folder must be made available 
to the psychiatrist for review, and a 
notation to the effect that this record 
review took place should be included in 
the report.  The examiner should indicate 
which of the following criteria ((a), 
(b), (c), or (d)), more closely reflects 
the degree of impairment caused by the 
service-connected schizophrenia:  

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name.  

(b) Occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.  

(c) Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.  

(d) Occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).  

The examiner should describe the findings 
in detail and provide a complete 
rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  The examiner 
should be advised that all manifestations 
covered in the rating schedule cited 
above must be addressed so that the Board 
may rate the veteran in accordance with 
the specified criteria.  

7.  The veteran must be given adequate 
notice of the dates and places of any 
requested examinations.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  (See 38 C.F.R. § 3.655 cited 
above.)

8.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the veteran's 
psychiatric disorder have been provided 
by the examiner.  If not, the report must 
be returned for corrective action.  38 
C.F.R. § 4.2 (2003).  

9.  After the requested development has 
been completed, the RO should review the 
veteran's claim.  The RO should 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA of 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
All pertinent laws and regulations, 
including 38 C.F.R. § 3.159 should be 
included in the SSOC.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  




		
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


